                                          3:18-cv-03205-SLD-JEH # 34-6                         Page 1 of 1
                                                                                                                                                        E-FILED
                                                                                                   Thursday, 08 October, 2020 05:47:32 PM
                                                             ILLINOIS DEPARTMENT OF CORRECTIONS
                                                                                                              Clerk, U.S. District Court, ILCD
                                                       A dministrative Review Board
                                                  Return of Grievance or Correspondence


 Offender:                           bh ~                               --1,1a-(~0r-0f7
                                                                                 Fir!';tName                             Ml                           ID#


 Facility:


 ~evance: Facility

 Received:
                   1Z   2-1



 Additi~al information requir ed:                                                                    ·
      ff ~ro~-ide your original written Offender's Grievance, DOC 0046, including t'c_counselor's response, if applicable.
     0      Provide a copy of the Response to Offender's Grievance, DOC 0047, includi~Grievance Officer's and Chief Administrative
              . 1cer's response, to appeal; if timely.
            Provide dates when incidents occurred.
     D      Unable to determine nature of grievance or correspondence; submit additional specific information. Please re turn the attached
            grievance or correspondence with the additional information requested to: Administrative Review Board
                                                                                      Office of Inmate Issues
                                                                                      130·1 Concordia Court, Sprin_ field, IL 62794-9277

Misdi rected:
     D     Contact your correctional counselor or Field Services regarding this issue.
     D     Request restoration of Statutory Sentence Credits to Adjustment Committee. If the request is denied by the facility, utilize the
           offender grievance process outlined in Department Rllle 504 for further consideration.
     0     Contact the Record Office with your request or to provide additional information.
     D     Personal property and medical issues are to be reviewed at your current facility prior to review by the Administrative Review
           Board.
     D     Address concerns in a letter to: Illinois Prisoner Review Board, 3·19 E. Madison St., Suite A, Springfield, IL 62706

No further redress:
     D     Award of Supplemental Sentence Credits are discretionary administrative decisions; therefore, this issue will not be addressed
           further.
     D     Administrative Transfer denials are discretionary administrative decisions; therefore, this issue will not be addressed further.
     0     Not submilted in the timeframe outlined in Department Rule 504; therefore, this issue will not be addressed further.
     D     Administrative Review Board received the appea! 30 days past date of Chief Administ~tivl:1.,,QJfi,cW~ (;ler.,isie~therefore, this
           issue will not be addressed further.                                                     B,E,(., •'·· · · · · '_.
                                                                                                                           ~
     D     This office previously addressed this issue on _ _ _ _ _ _                                               AO        <1\·\0
                                                                      Oate                                    APR         2
                                                                                                                    'U .) _t.:    U
     D     No justification provided for additional consideration.                                                                     , It•,.:.:




                                                                                                                                                I '


Completed by: ,.S'"'he='1"'"w'-=B_.,c1"'1t=o=n--._ _ _ _ _ _ _ __     (_                                                                        \l/(2 x1 r 7
                                     Pnnt Name                                                    Slgnatore                                                 D~ta



Distribution:   Offender                                                                                                               DOC 0070 (Rev.5/2017)
                Inmate Issues


                                                        Cobbs v. Watson (18-3205) IDOC Document No.: 000136
